Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on June 5th, 2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0239117).
Regarding claim 1, Lee discloses an imaging lens (Fig. 11, Table 11) forming an image of an object on an image sensor and comprising, in order from an object side to an image side,
a first lens (E1) having negative refractive power (f1 is negative),
a second lens (E2) having negative refractive power (f2 is negative),
a third lens (E3) having positive refractive power (f3 is positive),
a fourth lens (E4),
a fifth lens (E5),
a sixth lens (E6),
a seventh lens (E7), and
an eighth lens (E8) having negative refractive power (f8 is negative),
wherein said eighth lens has an aspheric image-side surface (table 1, s17 is aspheric) having at least one inflection point (as shown in Fig. 11).
Regarding claim 5, Lee further discloses wherein the following conditional expression is satisfied: 0.1<R8r/f<0.6 (R8r = 1.748, f = 3.11, R8r/f = 0.56) where f: a focal length of the overall optical system of the imaging lens (f = 3.11), and R8r: a curvature radius of an image-side surface of the eighth lens (R8r = surface 17, R8r = 1.748).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2020/0371316).
Regarding claim 1, Wang discloses an imaging lens (Fig. 3, Table 3) forming an image of an object on an image sensor and comprising, in order from an object side to an image side,
a first lens (E1) having negative refractive power (f1 is negative ),
a second lens (E2) having negative refractive power (f2 is negative),
a third lens (E3) having positive refractive power (f3 is positive),
a fourth lens (E4),
a fifth lens (E5),
a sixth lens (E6),
a seventh lens (E7), and
an eighth lens (E8) having negative refractive power (f8 is negative),
wherein said eighth lens has an aspheric image-side surface (table 3, s16 is aspheric) having at least one inflection point (as shown in Fig. 3).
Regarding claim 2, Wang further discloses wherein the following conditional expression is satisfied: 0.15<f3/f<0.95 (f = 4.73 mm, f3 = 3.05 mm, f3/f = .645) where f: a focal length of the overall optical system of the imaging lens (f = 4.73 mm), and f3: a focal length of the third lens (f3 = 3.05 mm).
Regarding claim 3, Wang further discloses wherein the following conditional expression is satisfied: 0.03<D45/f<0.30 (f = 4.73 mm, D45 = 0.151 mm, D45/f = 0.032) where f: a focal length of the overall optical system of the imaging lens (f = 4.73 mm), and D45: a distance along the optical axis between the fourth lens and the fifth lens (D45 = thickness of S8 + STO = 0.151 mm).
Regarding claim 4, Wang further discloses wherein the following conditional expression is satisfied: −7.0<f8/f<−0.3 (f = 4.73 mm, f8 = -3.8 mm, f8/f = -0.8) where f: a focal length of the overall optical system of the imaging lens (f = 4.73 mm), and f8: a focal length of the eighth lens (f8 = -3.8 mm).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2020/0371316).
Regarding claim 1, Wang discloses an imaging lens (Fig. 1, Table 1) forming an image of an object on an image sensor and comprising, in order from an object side to an image side,
a first lens (E1) having negative refractive power (f1 is negative ),
a second lens (E2) having negative refractive power (f2 is negative),
a third lens (E3) having positive refractive power (f3 is positive),
a fourth lens (E4),
a fifth lens (E5),
a sixth lens (E6),
a seventh lens (E7), and
an eighth lens (E8) having negative refractive power (f8 is negative),
wherein said eighth lens has an aspheric image-side surface (table 1, s16 is aspheric) having at least one inflection point (as shown in Fig. 1).
Regarding claim 6, Wang further discloses wherein the following conditional expression is satisfied: 10<vd1<35 (v1 = 34.9), 35<vd2<85 (v2 = 39.4) where vd1: an abbe number at d-ray of the first lens, and vd2: an abbe number at d-ray of the second lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        12 May 2022

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872